Citation Nr: 0521718	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-013 12	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324 (2004).

3.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to a compensable rating for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss, including 
sensorineural hearing loss, was not manifest during service 
or within one year of separation from service, nor is it 
related to service.

2.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
active service and an organic disease of the nervous system 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is not warranted. 38 C.F.R. § 3.324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
complaint of hearing loss or symptoms in the left ear.  Upon 
separation in May 1974, the veteran indicated he had a 
medical history of ear trouble.  His separation examination 
documents indicate that this referred to a punctured right 
eardrum.  He was scheduled for surgery in June 1974 at the VA 
facility.  Upon examination, his ears were normal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
10
LEFT
0
0
0
5
5

In October 1974, the veteran underwent VA examination.  His 
left ear canal and eardrum were normal.  There was normal 
hearing in both ears.  There were no diagnoses made with 
respect to the veteran's left ear.

A July 2001 private treatment record shows the veteran was 
examined for his hearing loss.  Pure tone thresholds, in 
decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
N/A
55
LEFT
0
10
20
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The physician did not transcribe the results from the 
audiological examination.  Therefore, these were obtained 
from the graph of the veteran's hearing results.

In February 2003, the veteran underwent audiological 
examination.  His claims file was not reviewed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
55
45
LEFT
40
25
40
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

The diagnoses were right ear mild to moderate high frequency 
sensorineural hearing loss and left ear mild to moderate 
sensorineural hearing loss.  The examiner opined, without 
reviewing the veteran's claims file, that the configuration 
of the hearing loss in the left ear was not consistent with 
noise exposure.  As a result it was not likely that the 
hearing loss was the result of noise exposure in service.

In February 2005, the veteran testified before the 
undersigned, stating that while he was in service, he was a 
jet engine tech.  He worked in the shop and went out in the 
flight line.  He did various jobs there and within the jet 
engine shop.  He did not notice any type of hearing loss 
during or after performing these duties.  He first noticed 
hearing loss in his left ear in 2001 or 2002.  He felt that 
his hearing loss was a direct result of his job as a mechanic 
because the engines had a high whine, and it affected a 
person down the road more than it did at the time.

Currently, the veteran worked for U-Haul International.  He 
worked in the alarm room and monitored alarms.  He was in 
that job since 1994.  After service, the veteran went to 
school, went on unemployment, and did a couple of jobs here 
and there.  He drove a shuttle from the airport and worked at 
a Ford dealer and for an advertising agency.  The only 
possible noise exposure from these jobs that the veteran 
could think of was when he drove in and out of the airport.  
He had that job for three years and did not get next to the 
aircraft, but still was at the airport a lot.  The veteran's 
representative pointed out that on his last audiological 
examination, the veteran's left ear speech impairment result 
was 92 percent.

Finally, the veteran testified that when he was working, he 
did not feel that his hearing loss in the right ear and the 
residuals of the surgery he had in the right ear affected his 
employment at all, either previously or today.  He testified 
that he was on the telephone often for work.  His hearing 
loss did not affect that because he was able to turn the 
volume up on the telephone.  He often had to clarify 
information he received over the telephone.  He did not wear 
ear protection when he was in service.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In August 2001 and April 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) and April 2003 and 
July and December 2004 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  Appropriate notice has been given 
in this case.  The Board notes that additional medical 
evidence was developed with respect to the veteran's claims, 
and that the SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection and a 10 percent rating for multiple 
noncompensable disabilities.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2002 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Left Ear Hearing Loss

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed right 
ear hearing loss is included in this presumption, as an 
organic disease of the nervous system.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has claimed that he incurred noise exposure while 
in service and his current left ear hearing loss is related 
to that noise exposure.  The veteran testified that he 
incurred exposure to noise in service as a jet engine tech.  
His Report of Separation (DD Form 214) does show that he was 
a jet engine mechanic.  However, the veteran was afforded a 
VA examination in February 2003, and the examiner rendered an 
opinion that the veteran's left ear hearing loss was not 
related to noise exposure in service.  The Board does note 
that the veteran's claims file, including his service medical 
records, were not made available to the examiner during or 
before the VA examination was conducted.  However, while the 
Board could remand this claim for an additional opinion after 
review of the records, we note that the examiner assumed, for 
the sake of offering the opinion, that the veteran was 
exposed to noise in service.  Indeed, the examiner indicated 
that the configuration of the veteran's hearing loss was 
inconsistent with hearing loss associated with noise 
exposure, like the veteran described.  Furthermore, it is 
noted that the veteran's service medical records show no 
evidence of hearing loss in the veteran's left ear.  
Therefore, the Board finds that a remand would be 
unnecessary, since the presence of the veteran's service 
medical records would provide an examiner with no additional 
information that would help render an opinion in favor of the 
veteran.

Therefore, and in the absence of any evidence to the 
contrary, the Board must find that service connection is not 
warranted for the veteran's left ear hearing loss.

The Board recognizes that the veteran believes that his left 
ear hearing loss is related to his military service.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim for left ear hearing loss.  Thus, this claim for 
service connection for left ear hearing loss must be denied.

Consequently, as the evidence preponderates against the claim 
for service connection for the veteran's left ear hearing 
loss, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.




IV.  Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324 (2004).

The veteran is currently service connected for residuals of a 
right tympanoplasty and hearing loss in the right ear, both 
of which are assigned noncompensable evaluations.

Noted in his February 2005 hearing transcript, the veteran 
indicated that his right tympanoplasty and right ear hearing 
loss had no affect on his job.  Additionally, there is no 
evidence of any residuals of the veteran's right 
tympanoplasty.  He stated during his hearing that he had no 
residual pain or symptoms from that surgery.

Furthermore, the veteran has not indicated, nor does his 
claims file show that he has a difficult time finding 
employment.  The veteran indicated that he had the same job 
since 1994.  The only adjustment he had to make was to turn 
up the volume on the telephone.  Otherwise, his disabilities 
had no affect on his job.  Therefore, they clearly do not 
interfere with normal employability.

Consequently, it is clear from the record that the service-
connected disabilities would not and do not interfere with 
normal employability.  Accordingly, a compensable evaluation 
is not warranted under the provisions of 38 C.F.R. § 3.324.




ORDER

Service connection for hearing loss of the left ear is 
denied.

A compensable evaluation under the provisions of 38 C.F.R. § 
3.324 is denied.


REMAND

As noted above, the veteran testified in February 2005.  
During that hearing, he indicated that the hearing in his 
right ear had changed since his last VA examination in 
February 2003.  He stated that he had particular trouble 
hearing people over the telephone.  Because the veteran 
stated that his right ear hearing had worsened since the last 
time he was examined for rating purpose and because the 
veteran's present level of disability is at issue, the Board 
finds that the veteran must be afforded an additional hearing 
to correctly evaluate the current level of disability.

Therefore, due process demands that this claim is REMANDED 
for the following actions:

1.  The RO should schedule the veteran for a VA 
examination to determine the current severity of 
the veteran's service-connected right ear 
hearing loss.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail. 

2.  Thereafter, the RO should readjudicate the 
veteran's claim for a compensable evaluation for 
hearing loss of the right ear.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided with an 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include 
a summary of the evidence and applicable law and 
regulations, not previously provided, considered 
pertinent to the issues currently on appeal 
since the December 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


